NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3648
                                       ___________

                                MICHAEL J. DANIELS,
                                                 Appellant

                                             v.

               LAURIE E. CYNKIN; ANDREW M. ROSENBERG;
       SUSAN J. SNYDER LIVING TRUST; ESTATE OF SUSAN J. SNYDER
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 1-13-cv-06027)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 16, 2014

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                                 (Filed: January 22, 2015)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Michael J. Daniels, a retired attorney proceeding pro se, appeals from the order of

the United States District Court for the District of New Jersey dismissing his complaint

that arose from divorce proceedings in Florida state court. For the reasons that follow,

we will affirm the District Court’s order.

                                             I.

       In 2002, Daniels and Susan J. Snyder signed a prenuptial agreement and then

married. Daniels received Social Security benefits due to the marriage, which were in

addition to his own Social Security benefits. In 2009, Snyder left Daniels and filed for

divorce in Florida state court, alleging that the marriage was irretrievably broken. In

August 2010, a Florida trial court issued a divorce decree that upheld the prenuptial

agreement, dissolved the marriage, and held that Daniels was not entitled to alimony or

attorneys’ fees. Daniels filed an appeal in Florida state court challenging the lack of a

money award, but that appeal was unsuccessful.

       In July 2011, Snyder passed away. After her death, Daniels learned that he had

been disinherited from her will, which he believed was a violation of the prenuptial

agreement.1 He moved to set aside the divorce decree, but the trial court denied that

request and his appeal was unsuccessful.2


1
  Daniels alleges that Snyder induced him to sign the prenuptial agreement by promising
to “provide for [him] as she had provided for [her second husband], as long as we were
married.” (Compl. 5.)
2
  Daniels later filed additional challenges in Florida state court but those, too, were
                                               2
       Thereafter, in October 2013, Daniels filed a pro se complaint in the District Court,

raising a host of allegations relating to the divorce proceedings. The complaint, brought

against Snyder’s two adult children (her heirs), her estate, and the Susan J. Snyder Living

Trust (“Appellees”), sought (1) a declaration that the prenuptial agreement was null and

void, (2) modification, vacatur, or reversal of the divorce decree, (3) reinstatement of the

Social Security benefits that had ceased due to the divorce, and (4) attorneys’ fees from

the Florida state court proceedings.

       Appellees moved to dismiss the complaint. On July 23, 2014, the District Court

granted that motion, concluding that it “lack[ed] subject matter jurisdiction over this case

pursuant to the Rooker-Feldman doctrine, the domestic relations exception,[3] and federal

law regarding finality for Social Security appeals.” (J.A. at 24.) This appeal followed.4

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s dismissal of Daniels’s complaint for

lack of subject matter jurisdiction, see Freidrich v. Davis, 767 F.3d 374, 377 (3d Cir.




unsuccessful.
3
  “The Supreme Court has long recognized a domestic relations exception to federal
diversity jurisdiction.” Matusow v. Trans-County Title Agency, LLC, 545 F.3d 241, 245
(3d Cir. 2008) (citing Ankenbrandt v. Richards, 504 U.S. 689, 693-94 (1992)). This
exception encompasses “cases involving the issuance of a divorce, alimony, or child
custody decree.” Ankenbrandt, 504 U.S. at 704.
4
  Because Daniels concedes that the District Court lacked jurisdiction over his request to
reinstate the Social Security benefits that ceased after the divorce, (see Daniels’s Opening
Br. 10), we do not discuss that issue further here.
                                               3
2014). We may affirm the court’s decision on any basis supported by the record. See

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       The Rooker-Feldman doctrine bars a federal court from exercising jurisdiction

over “cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). Four requirements must be met for the doctrine

to apply: “(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of

injuries caused by [the] state-court judgments’; (3) those judgments were rendered before

the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615
F.3d 159, 166 (3d Cir. 2010) (alterations in original) (quoting Exxon Mobil Corp., 544
U.S. at 284). Much of Daniels’s complaint attacked the Florida trial court’s handling of

his divorce proceedings and sought to disturb the trial court’s rulings in that case. For

substantially the reasons provided by the District Court, we agree with the District Court

that these claims are barred by the Rooker-Feldman doctrine.

       Daniels’s complaint also alleged that Snyder breached the prenuptial agreement,

and that she and her attorney, Leanna Freeman, misled and lied to the Florida trial court

during the divorce proceedings. Additionally, Daniels claimed that Snyder’s children

conspired with Freeman “to keep the truth from being told . . . and to keep all of the

benefits that they have received.” (Compl. 15.) These claims are not barred by the
                                               4
Rooker-Feldman doctrine. See Great W. Mining & Mineral Co., 615 F.3d at 167

(explaining that, when “a federal plaintiff asserts injury caused by the defendant’s actions

and not by the state-court judgment, Rooker-Feldman is not a bar to federal

jurisdiction”); see also id. at 168 (“Even though the injuries of which the plaintiff

complained helped to cause the adverse state judgments, these claims were independent

because they stemmed from some other source of injury, such as a third party’s actions.”)

(internal quotation marks omitted). Furthermore, to the extent that these claims alleged

constitutional violations pursuant to 42 U.S.C. §§ 1983 and 1985, they are not barred by

the “domestic relations exception.”5 See McLaughlin v. Pernsley, 876 F.2d 308, 312-13

(3d Cir. 1989). Nevertheless, as explained below, these claims were properly dismissed.

       To obtain relief under § 1983, a plaintiff must show, inter alia, that the

defendant(s) acted under color of state law. See 42 U.S.C. § 1983; Great W. Mining &

Mineral Co., 615 F.3d at 175-76. Here, however, all of the actors — Snyder, her

children, and Freeman (who is not even named as a defendant in this lawsuit) — were


5
  To the extent that these claims were brought under state law and pursuant to the District
Court’s federal diversity jurisdiction, see 28 U.S.C. § 1332, we agree with the District
Court that they are barred by the domestic relations exception because Daniels has
asserted them as a means to modify, vacate, or reverse the divorce decree, see Matusow,
545 F.3d at 244-45. To the extent that Daniels argues that the District Court’s
supplemental jurisdiction under 28 U.S.C. § 1367 was a basis to exercise jurisdiction over
these claims, we disagree because all of his constitutional claims were subject to
dismissal. See Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (“[W]here the claim
over which the district court has original jurisdiction is dismissed before trial, the district
court must decline to decide the pendent state claims unless considerations of judicial
economy, convenience, and fairness to the parties provide an affirmative justification for
doing so.”) (quotation marks omitted).
                                               5
private parties. “Although a private party can be liable under § 1983 if he or she willfully

participates in a joint conspiracy with state officials to deprive a person of a constitutional

right,” Max v. Republican Comm. of Lancaster Cnty., 587 F.3d 198, 203 (3d Cir. 2009),

those circumstances are not present here.6 Accordingly, Daniels’s § 1983 claims were

subject to dismissal for failure to state a claim upon which relief can be granted.

       Any claims brought by Daniels under § 1985 were also subject to dismissal. That

statute contains three subparts. Section 1985(1) is clearly inapplicable here, as that

provision “prohibits two or more persons from interfering with a federal officer’s

performance of his duties.” Desi’s Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d 411, 423

n.1 (3d Cir. 2003) (internal quotation marks omitted). Sections 1985(2) and (3) do not

apply here either because, inter alia, Daniels has not alleged that Snyder and the others

“colluded with the requisite racial[] or . . . otherwise class-based, invidiously

discriminatory animus.” Davis v. Twp. of Hillside, 190 F.3d 167, 171 (3d Cir. 1999)

(internal quotation marks omitted) (discussing § 1985(2)); see Farber v. City of Paterson,

440 F.3d 131, 135 (3d Cir. 2006) (discussing § 1985(3)).




6
  Daniels alleged that Snyder and Freeman “acted under the color of law made possible
by status of the [Florida trial court] judge.” (Compl. 7.) This allegation is insufficient to
trigger § 1983 because there is no indication that the judge participated in the alleged
conspiracy. Cf. Great W. Mining & Mineral Co., 615 F.3d at 176. Indeed, Daniels’s
allegations that Snyder and Freeman misled and lied to the judge make clear that the
judge was not part of the alleged conspiracy.
                                               6
      In light of the above, the District Court did not err in dismissing Daniels’s

complaint.7 We will affirm that judgment.




7
 There was no need for the District Court to grant Daniels leave to amend his complaint
because any amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d
103, 108 (3d Cir. 2002).
                                            7